Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In view of the Appeal Brief filed on January 21, 2022, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/David E Sosnowski/            SPE, Art Unit 3745                                                                                                                                                                                            

	Applicant’s arguments (note the Appeal Brief, page 7, the second to last paragraph, and page 12, the third paragraph) concerning the rejection of claim 29 under 35 U.S.C. 103 as being unpatentable over Koff 4,080,785 in view of Adamson 4,222,234 (interpretation I), and the rejection of claim 29 under 35 U.S.C. 103 as being unpatentable over Koff 4,080,785 in view of Adamson 4,222,234 (interpretation II), are that Koff does not disclose that the fan section 20 includes only a single fan blade row, but rather multiple fan blade rows 34 and 40 in the fan section. These arguments have been carefully considered and these rejections are withdrawn. A new ground of rejection of claim 29 under 35 U.S.C. 103 as being unpatentable over Adamson 4,222,234 in view of Koff 4,080,785.

	Additionally, the rejections further clarify the identification of the claimed elements, in response to arguments presented in the Appeal Brief.   

Claim Objections
Claim 28 is objected to because of the following informalities: Appropriate correction is required.
In claim 28, the last line, “row” should be changed to -- rows --.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 29 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
New claim 29, lines 2-3 recite that the fan section includes only a single fan blade row with a non-rotatable stator row immediately downstream of the single fan blade row.
The underlined limitation was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. As seen in figure 2 and as disclosed in the present application, the fan section 12 includes inlet guide vanes 42, and a single fan blade row 46 with a non-rotatable stator row 50 immediately downstream of the single fan blade row. Because the inlet guide vanes 42 are included in the fan section 12, the fan section does not include only a single fan blade row with a non-rotatable stator row immediately downstream of the single fan blade row.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25 and 29-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Amended claim 25, lines 4-5 recite “a second fan blade row immediately downstream of the second fan blade row”. It is unclear how the second fan blade row can be immediately downstream of itself, as these are the same element. It is believed that “the second fan blade row” in lines 4-5 should be “the first vane row”.
New claim 29 recites that the fan section includes only a single fan blade row with a non-rotatable stator row immediately downstream of the single fan blade row. This is inaccurate, because as seen in figure 2 and as disclosed in the present application, the fan section 12 includes inlet guide vanes 42, and a single fan blade row 46 with a non-rotatable stator row 50 immediately downstream of the single fan blade row. Because the inlet guide vanes 42 are included in the fan section 12, the fan section does not include only a single fan blade row with a non-rotatable stator row immediately downstream of the single fan blade row.
In new claim 30, line 11, “the stator row” is unclear if this refers to the intermediate stator row or the downstream stator row.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4, 8-9, 12, 23, and 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koff 4,080,785 (interpretation I). 
Disclosed is a gas turbine engine 10 comprising: a fan section (the portion of 20 extending from 14 to stator SVR); a splitter S downstream of the fan section at least partially defining a secondary flow path 52 on a radially outer side and an inner flow path near 50 on a radially inner side and a leading edge L1, L2, or L3 of the splitter divides the secondary flow path from the inner flow path. Note that since the splitter separates the secondary flow path 52 from the inner flow path near 50, the leading edge L1 of the splitter divides the secondary flow path from the inner flow path, as some flow can collect in the recess formed by L1. The leading edge L2 of the splitter divides the secondary flow path from the inner flow path, as flow will be directed axially along the outer periphery of the splitter S. The leading edge L3 of the splitter divides the secondary flow path from the inner flow path, as flow will be directed axially along the outer periphery of the splitter S. A variable pitch rotor blade assembly 40 is located at an inlet shown globally as I to the inner flow path including an unnumbered plurality of variable pitch rotor blades near 40, wherein the plurality of variable pitch rotor blades is immediately downstream of the inlet I and the inlet is partially defined by the leading edge L1, L2, or L3 of the splitter. Claim 1, line 4 recites “a leading edge of the splitter”, and does not require that the leading edge of the splitter is the most upstream portion of the splitter. Any of the three regions L1, L2, and L3 read on the claimed leading edge which may be considered as the leading edge (claim 1). 
Each of the plurality of variable pitch rotor blades rotates about a respective unnumbered rotor blade axis that is transverse to an unnumbered axis of rotation of the gas turbine engine (claim 2). 
 The fan section includes more than one fan blade row 34 (column 3, lines 57-63) (claim 4). 
The gas turbine engine further comprises an inlet guide vane 36 immediately downstream of an inlet near 14 to the fan section (claim 8).  
The variable pitch rotor blade assembly is located downstream of the fan section when the fan section is considered as terminating at the upstream most portion of the splitter (claim 9). 
The secondary flow path is a bypass flow path and the inner flow path is directed entirely to a compressor 24 in a core flow path (unnumbered, flowing through compressor 24) of the gas turbine engine (claim 12). 
A radially outer edge of the inlet is defined by the splitter and a radially inner edge of the secondary flow path is defined by the splitter (claim 23).
The fan section includes more than one fan blade row, which encompasses a pair of fan blade rows (column 3, lines 57-65) (claim 28).
Note the annotated figure below.


    PNG
    media_image1.png
    798
    935
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Koff 4,080,785 in view of WO 2017/118794. Koff discloses a gas turbine engine substantially as claimed as set forth above, but does not disclose that the rotor blade axis is perpendicular to the axis of rotation of the gas turbine engine.

WO 2017/118794 shows a gas turbine engine near 1 having a rotor blade assembly 2 with variable pitch rotor blades 3 that rotate about a rotor blade axis Y, the rotor blade axis being perpendicular to an axis of rotation X of the gas turbine engine, for the purpose of simplifying manufacture by having the blade axis in a direction perpendicular to the axis of rotation, as opposed to an angle less than 90 degrees.

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to form the gas turbine engine of Koff such that the rotor blade axis is perpendicular to the axis of rotation of the gas turbine engine, as taught by WO 2017/118794, for the purpose of simplifying manufacture by having the blade axis in a direction perpendicular to the axis of rotation, as opposed to an angle less than 90 degrees.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Koff 4,080,785 in view of Adamson 4,222,234. Koff discloses a gas turbine engine substantially as claimed as set forth above, the fan section including at least one fan blade row 34 with a stator row 38 immediately downstream of the at least one fan blade row, the stator row including a plurality of vanes 38, but does not disclose that the stator row is immediately upstream of the variable pitch rotor blade assembly with the stator row including a plurality of non-rotatable vanes.

Adamson shows a gas turbine engine 10 comprising a fan section 11; a splitter 22 downstream of the fan section at least partially defining a secondary flow path between 22 and 14 on a radially outer side and an inner flow path radially inward of 22 on a radially inner side; and a variable pitch rotor blade assembly 31 (column 6, lines 56-58) located at an inlet I to the inner flow path including a plurality of variable pitch rotor blades. The fan section includes at least one fan blade row 31 with a stator row 38 immediately downstream of the at least one fan blade row, the stator row including a plurality of vanes 38, the stator row immediately upstream of a rotor blade assembly (the upstream most blade 23) with the stator row including a plurality of non-rotatable vanes, for the purpose of reducing the number and complexity of the stators in the fan section while guiding and directing working fluid to the splitter.

 It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to form the gas turbine engine of Koff such that the stator row is immediately upstream of the variable pitch rotor blade assembly with the stator row including a plurality of non-rotatable vanes, as taught by Adamson, for the purpose of reducing the number and complexity of the stators in the fan section while guiding and directing working fluid to the splitter.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Koff 4,080,785 in view of Adamson 4,222,234. Koff discloses a gas turbine engine substantially as claimed as set forth above, wherein the fan section 34 includes at least one fan blade row 34 with a stator row 38 immediately downstream of the at least one fan blade row, and upstream of the variable pitch rotor blade assembly 40 and the stator row includes a plurality of rotatable vanes 38 each configured to rotate about a respective axis, but does not disclose that the stator row 38 is immediately upstream of the variable pitch rotor blade assembly.
 
Adamson shows a gas turbine engine 10 comprising a fan section 11; a splitter 22 downstream of the fan section at least partially defining a secondary flow path between 22 and 14 on a radially outer side and an inner flow path radially inward of 22 on a radially inner side; and a variable pitch rotor blade assembly 31 (column 6, lines 56-58) located at an inlet I to the inner flow path. The fan section includes a vane row 38 immediately downstream of a fan blade row 31, the vane row immediately upstream of a rotor blade assembly 23, for the purpose of reducing the number and complexity of the stators in the fan section while guiding and directing working fluid to the splitter.

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to form the gas turbine engine of Koff such that the stator row 38 is immediately upstream of the variable pitch rotor blade assembly, as taught by Adamson, for the purpose of reducing the number and complexity of the stators in the fan section while guiding and directing working fluid to the splitter.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Koff 4,080,785 in view of Adamson 4,222,234. Koff discloses a gas turbine engine substantially as claimed as set forth above, the fan section including a vane row 38 immediately downstream of a fan blade row 34 in the fan section, but does not disclose that the vane row is immediately upstream of the variable pitch rotor blade assembly in the inner flow path.
Adamson shows a gas turbine engine 10 comprising a fan section 11; a splitter 22 downstream of the fan section at least partially defining a secondary flow path between 22 and 14 on a radially outer side and an inner flow path radially inward of 22 on a radially inner side. The section includes a vane row 38 immediately downstream of a fan blade row 31, the vane row immediately upstream of the inner flow path and immediately upstream of a rotor blade assembly R in the inner flow path, for the purpose of reducing the number and complexity of the stators in the fan section while guiding and directing working fluid to the splitter.
Note the annotated figure below.


    PNG
    media_image2.png
    624
    530
    media_image2.png
    Greyscale

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to form the gas turbine engine of Koff such that the vane row is immediately upstream of the variable pitch rotor blade assembly in the inner flow path, as taught by Adamson, for the purpose of reducing the number and complexity of the stators in the fan section while guiding and directing working fluid to the splitter. Although Adamson does not teach that the rotor blade assembly R in the inner flow path is a variable pitch rotor blade assembly, one of ordinary skill in the art would have recognized the applicability of the teachings of Adamson of reducing the number and complexity of the stators in the fan section while guiding and directing working fluid to the splitter, to the variable pitch rotor blade assembly of Koff.

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Koff 4,080,785 in view of WO 2017/118794. Koff discloses a gas turbine engine substantially as claimed as set forth above, wherein each of the plurality of variable pitch rotor blades 40 rotates about a respective rotor blade axis that is transverse to an unnumbered axis of rotation of the gas turbine engine, but does not disclose that include a spindle rotatably supported on at least one bearing (claim 10), and does not disclose that each of the spindles are attached to a separate lever arm that rotates the spindle in response to movement from a hydraulic actuator (claim 11).

WO 2017/118794 shows a gas turbine engine near 1 having a pitch change mechanism including a rotor blade assembly 2 with plural variable pitch rotor blades 3, each of the variable pitch rotor blades including a spindle 12 rotatably supported on at least one bearing (paragraph [0042]), each of the spindles attached to a separate lever arm 64 that rotates the spindle in response to movement from a hydraulic actuator 16, 17, for the purpose of providing a variable pitch rotor blade assembly which can secure the rotor in a sufficiently rigid position, while reducing the hub to tip ratio.

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to form the gas turbine engine of Koff with a pitch change mechanism such that that each of the plurality of variable pitch rotor blades include a spindle rotatably supported on at least one bearing, and each of the spindles are attached to a separate lever arm that rotates the spindle in response to movement from a hydraulic actuator, as taught by WO 2017/118794, for the purpose of providing a variable pitch rotor blade assembly which can secure the rotor in a sufficiently rigid position, while reducing the hub to tip ratio.

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Koff 4,080,785. Koff discloses a gas turbine engine substantially as claimed as set forth above, including a stator 44 in the inner flow path having a plurality of vanes 44 located downstream of the plurality of variable pitch rotor blades of the variable pitch rotor blade assembly 40.

However, Koff does not disclose that the stator is an upstream most stator.

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the gas turbine engine of Koff to remove the stator 42 of Koff, if the supplemental flow modulation effect of stator 42 is not desired, as it has been held that omission of an element and its function is obvious if the function of the element is not desired. This modification results in the stator 44 being the upstream most stator. See Ex parte Wu, 10 USPQ 2031 (Bd. Pat. App. & Inter. 1989); In re Larson, 340 F.2d 965, 144 USPQ 347 (CCPA 1965); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975); and MPEP 2144.04(II)(A). 

Claim 30, as far as it is definite and understood, is rejected under 35 U.S.C. 103 as being unpatentable over Koff 4,080,785 in view of Sheridan 2009/0090096 and Adamson 4,222,234 (interpretation I). Koff discloses a gas turbine engine 10 substantially as claimed, comprising: a fan section (the portion of 20 extending from 14 to stator SVR) including an upstream fan blade row 34, an intermediate stator row 38, and a downstream stator row 42; a splitter S downstream of the fan section at least partially defining a secondary flow path 52 on a radially outer side and an inner flow path near 50 on a radially inner side and a leading edge L1, L2, or L3 of the splitter divides the secondary flow path from the inner flow path. Note that since the splitter separates the secondary flow path 52 from the inner flow path near 50, the leading edge L1 of the splitter divides the secondary flow path from the inner flow path, as some flow can collect in the recess formed by L1. The leading edge L2 of the splitter divides the secondary flow path from the inner flow path, as flow will be directed axially along the outer periphery of the splitter S. The leading edge L3 of the splitter divides the secondary flow path from the inner flow path, as flow will be directed axially along the outer periphery of the splitter S. A variable pitch rotor blade assembly 40 is located at an inlet shown globally as I to the inner flow path including a plurality of variable pitch rotor blades 40, wherein the plurality of variable pitch rotor blades is immediately downstream of the inlet and the downstream stator row 42 and the inlet is partially defined by the leading edge of the splitter and the stator row 42 is immediately upstream of the variable pitch rotor blade assembly. Claim 30, line 11 recites “a leading edge of the splitter”, and does not require that the leading edge of the splitter is the most upstream portion of the splitter. Any of the three regions L1, L2, and L3 read on the claimed leading edge which may be considered as the leading edge.

However, Koff does not disclose that the upstream fan blade row 34 is separated from a downstream fan blade row by the intermediate stator row 38, with the downstream stator row 42  located downstream of the downstream fan blade row, and does not disclose that an upstream most stator in the inner flow path includes a plurality of vanes located downstream of the plurality of variable pitch rotor blades.

Sheridan shows gas turbine engine 10 comprising a fan section 12 including an upstream fan blade row 14A separated from a downstream fan blade row 14B by an intermediate stator row 18 and a downstream stator row 20 located downstream of the downstream fan blade row, for the purpose of providing a two stage fan section for the gas turbine engine that provides additional bypass air and additional thrust.

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to form the gas turbine engine of Koff such that the upstream fan blade row 34 is separated from a downstream fan blade row by the intermediate stator row 38, with the downstream stator row 42  located downstream of the downstream fan blade row, as taught by Sheridan, for the purpose of providing a two stage fan section for the gas turbine engine that provides additional bypass air and additional thrust.

Adamson shows a gas turbine engine 10 having a splitter 22 downstream of a fan section 11, with a splitter 22 at least partially defining a secondary flow path on a radially outer side and an inner flow path on a radially inner side and a leading edge of the splitter divides the secondary flow path from the inner flow path; and a rotor blade assembly 23 located at an inlet to the inner flow path including a plurality of rotor blades R, and an upstream most stator in the inner flow path includes a plurality of vanes V located downstream of the plurality of variable pitch rotor blades. The arrangement is provided for the purpose of providing that the rotor blade assembly 23 in the splitter has no stator vanes located upstream of the plurality of rotor blades R.

It would have been further obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to form the modified gas turbine engine of Koff such that an upstream most stator in the inner flow path including a plurality of vanes is located downstream of the plurality of variable pitch rotor blades, as taught by Adamson, for the purpose of providing that the rotor blade assembly in the splitter has no stator vanes located upstream of the plurality of rotor blades.

Claims 1-2, 4, 8-9, 12, 23, 27, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Koff 4,080,785 (interpretation II). 
Koff discloses a gas turbine engine 10 substantially as claimed, comprising: a fan section (the portion of 20 extending from 14 to stator SVR); a splitter S downstream of the fan section at least partially defining a secondary flow path 52 on a radially outer side and an inner flow path near 50 on a radially inner side and a leading edge L3 of the splitter divides the secondary flow path from the inner flow path. Note that since the splitter separates the secondary flow path 52 from the inner flow path near 50, the leading edge L3 of the splitter divides the secondary flow path from the inner flow path. A variable pitch rotor blade assembly 40 is located at an inlet shown globally as I to the inner flow path including an unnumbered plurality of variable pitch rotor blades near 40, wherein the plurality of variable pitch rotor blades is downstream of the inlet I and the inlet is partially defined by the leading edge L3 of the splitter (claim 1). 
Each of the plurality of variable pitch rotor blades rotates about a respective unnumbered rotor blade axis that is transverse to an unnumbered axis of rotation of the gas turbine engine (claim 2). 
 The fan section includes more than one fan blade row 34 (column 3, lines 57-63) (claim 4). 
The gas turbine engine further comprises an inlet guide vane 36 immediately downstream of an inlet near 14 to the fan section (claim 8).  
The variable pitch rotor blade assembly is located downstream of the fan section when the fan section is considered as terminating at the upstream most portion of the splitter (claim 9). 
The secondary flow path is a bypass flow path and the inner flow path is directed entirely to a compressor 24 in a core flow path (unnumbered, flowing through compressor 24) of the gas turbine engine (claim 12). 
A radially outer edge of the inlet is defined by the splitter and a radially inner edge of the secondary flow path is defined by the splitter (claim 23).
The fan section includes more than one fan blade row, which encompasses a pair of fan blade rows (column 3, lines 57-65) (claim 28).
Note the previously annotated figure.

To the extent that Koff does not disclose that the plurality of variable pitch rotor blades is immediately downstream of the inlet I (claim 1), the claim limitation “immediately downstream of the inlet” is construed as there being no intervening elements between the leading edge L3 of the splitter S and variable pitch rotor blades.

 It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the gas turbine engine of Koff to remove the stator 42 of Koff, if the supplemental flow modulation effect of stator 42 is not desired, as it has been held that omission of an element and its function is obvious if the function of the element is not desired. This modification results in the plurality of variable pitch rotor blades being immediately downstream of the inlet I, the inlet being partially defined by a leading edge L3 of the splitter. See Ex parte Wu, 10 USPQ 2031 (Bd. Pat. App. & Inter. 1989); In re Larson, 340 F.2d 965, 144 USPQ 347 (CCPA 1965); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975); and MPEP 2144.04(II)(A). 

Concerning claim 27, the modification results in the stator 44 being the upstream most stator.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Koff 4,080,785 as applied to claim 1 above, and further in view of WO 2017/118794. The modified gas turbine engine of Koff shows all of claimed subject matter except for the rotor blade axis being perpendicular to the axis of rotation of the gas turbine engine.

WO 2017/118794 shows a gas turbine engine near 1 having a rotor blade assembly 2 with variable pitch rotor blades 3 that rotate about a rotor blade axis Y, the rotor blade axis being perpendicular to an axis of rotation X of the gas turbine engine, for the purpose of simplifying manufacture by having the blade axis in a direction perpendicular to the axis of rotation, as opposed to an angle less than 90 degrees.

It would have been further obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to form the modified gas turbine engine of Koff such that the rotor blade axis is perpendicular to the axis of rotation of the gas turbine engine, as taught by WO 2017/118794, for the purpose of simplifying manufacture by having the blade axis in a direction perpendicular to the axis of rotation, as opposed to an angle less than 90 degrees.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Koff 4,080,785 in view of Adamson 4,222,234. The modified gas turbine engine of Koff shows all of claimed subject matter including at least one fan blade row 34 with a stator row 38 immediately downstream of the at least one fan blade row, the stator row including a plurality of vanes 38, but does not show that the stator row is immediately upstream of the variable pitch rotor blade assembly with the stator row including a plurality of non-rotatable vanes.

Adamson shows a gas turbine engine 10 comprising a fan section 11; a splitter 22 downstream of the fan section at least partially defining a secondary flow path between 22 and 14 on a radially outer side and an inner flow path radially inward of 22 on a radially inner side; and a variable pitch rotor blade assembly 31 (column 6, lines 56-58) located at an inlet I to the inner flow path including a plurality of variable pitch rotor blades. The fan section includes at least one fan blade row 31 with a stator row 38 immediately downstream of the at least one fan blade row, the stator row including a plurality of vanes 38, the stator row immediately upstream of a rotor blade assembly (the upstream most blade 23) with the stator row including a plurality of non-rotatable vanes, for the purpose of reducing the number and complexity of the stators in the fan section while guiding and directing working fluid to the splitter.

 It would have been further obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to form the modified gas turbine engine of Koff such that the stator row is immediately upstream of the variable pitch rotor blade assembly with the stator row including a plurality of non-rotatable vanes, as taught by Adamson, for the purpose of reducing the number and complexity of the stators in the fan section while guiding and directing working fluid to the splitter.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Koff 4,080,785 in view of Adamson 4,222,234. The modified gas turbine engine of Koff shows all of claimed subject matter including the fan section 34 includes at least one fan blade row 34 with a stator row 38 immediately downstream of the at least one fan blade row, and upstream of the variable pitch rotor blade assembly 40 and the stator row includes a plurality of rotatable vanes 38 each configured to rotate about a respective axis, but does not show that the stator row 38 is immediately upstream of the variable pitch rotor blade assembly.
 
Adamson shows a gas turbine engine 10 comprising a fan section 11; a splitter 22 downstream of the fan section at least partially defining a secondary flow path between 22 and 14 on a radially outer side and an inner flow path radially inward of 22 on a radially inner side; and a variable pitch rotor blade assembly 31 (column 6, lines 56-58) located at an inlet I to the inner flow path. The fan section includes a vane row 38 immediately downstream of a fan blade row 31, the vane row immediately upstream of a rotor blade assembly 23, for the purpose of reducing the number and complexity of the stators in the fan section while guiding and directing working fluid to the splitter.

It would have been further obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to form the modified gas turbine engine of Koff such that the stator row 38 is immediately upstream of the variable pitch rotor blade assembly, as taught by Adamson, for the purpose of reducing the number and complexity of the stators in the fan section while guiding and directing working fluid to the splitter.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Koff 4,080,785 in view of Adamson 4,222,234. The modified gas turbine engine of Koff shows all of claimed subject matter including the fan section including a vane row 38 immediately downstream of a fan blade row 34 in the fan section, but does not show that the vane row is immediately upstream of the variable pitch rotor blade assembly in the inner flow path.

Adamson shows a gas turbine engine 10 comprising a fan section 11; a splitter 22 downstream of the fan section at least partially defining a secondary flow path between 22 and 14 on a radially outer side and an inner flow path radially inward of 22 on a radially inner side. The section includes a vane row 38 immediately downstream of a fan blade row 31, the vane row immediately upstream of the inner flow path and immediately upstream of a rotor blade assembly R in the inner flow path, for the purpose of reducing the number and complexity of the stators in the fan section while guiding and directing working fluid to the splitter.
Note the previously annotated figure.

It would have been further obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to form the modified gas turbine engine of Koff such that the vane row is immediately upstream of the variable pitch rotor blade assembly in the inner flow path, as taught by Adamson, for the purpose of reducing the number and complexity of the stators in the fan section while guiding and directing working fluid to the splitter. Although Adamson does not teach that the rotor blade assembly R in the inner flow path is a variable pitch rotor blade assembly, one of ordinary skill in the art would have recognized the applicability of the teachings of Adamson of reducing the number and complexity of the stators in the fan section while guiding and directing working fluid to the splitter, to the variable pitch rotor blade assembly of Koff.

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Koff 4,080,785 in view of WO 2017/118794. The modified gas turbine engine of Koff shows all of claimed subject matter including each of the plurality of variable pitch rotor blades 40 rotates about a respective rotor blade axis that is transverse to an unnumbered axis of rotation of the gas turbine engine, but does not show a spindle rotatably supported on at least one bearing (claim 10), and does not show that each of the spindles are attached to a separate lever arm that rotates the spindle in response to movement from a hydraulic actuator (claim 11).
WO 2017/118794 shows a gas turbine engine near 1 having a pitch change mechanism including a rotor blade assembly 2 with plural variable pitch rotor blades 3, each of the variable pitch rotor blades including a spindle 12 rotatably supported on at least one bearing (paragraph [0042]), each of the spindles attached to a separate lever arm 64 that rotates the spindle in response to movement from a hydraulic actuator 16, 17, for the purpose of providing a variable pitch rotor blade assembly which can secure the rotor in a sufficiently rigid position, while reducing the hub to tip ratio.

It would have been further obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to form the gas turbine engine of Koff with a pitch change mechanism such that that each of the plurality of variable pitch rotor blades include a spindle rotatably supported on at least one bearing, and each of the spindles are attached to a separate lever arm that rotates the spindle in response to movement from a hydraulic actuator, as taught by WO 2017/118794, for the purpose of providing a variable pitch rotor blade assembly which can secure the rotor in a sufficiently rigid position, while reducing the hub to tip ratio.

Claim 25, as far as it is definite and understood, is rejected under 35 U.S.C. 103 as being unpatentable over Koff 4,080,785 as applied to claim 1 above, and further in view of Sheridan 2009/0090096. The modified gas turbine engine of Koff shows all of claimed subject matter including the fan section 20 including an inlet guide vane 36 immediately downstream of an inlet near 14 to the fan section, a first fan blade row 34 immediately downstream of the inlet guide vane, a first vane row 38 immediately downstream of the first fan blade row, and a second vane row SVR immediately upstream of the leading edge of the splitter.  Note the annotated figure below. 





    PNG
    media_image3.png
    832
    803
    media_image3.png
    Greyscale



However, the modified gas turbine engine of Koff does not show a second fan blade row immediately downstream of the first vane row 38, with the second vane row SVR immediately downstream of the second fan blade row.  
Sheridan shows a gas turbine engine 10 having a fan section 12 with an inlet guide vane immediately downstream of an inlet to the fan section, a first fan blade row 14A immediately downstream of the inlet guide vane, a first vane row 18 immediately downstream of the first fan blade row, a second fan blade row 14B immediately downstream of the first vane row, and a second vane row 20 immediately downstream of the second fan blade row and immediately upstream of a leading edge of a splitter 52, for the purpose of providing a two stage fan section for the gas turbine engine that provides additional bypass air and additional thrust.

  It would have been further obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to form the modified gas turbine engine of Koff such that it includes a second fan blade row immediately downstream of the first vane row 38, with the second vane row SVR immediately downstream of the second fan blade row, as taught by Sheridan, for the purpose of providing a two stage fan section for the gas turbine engine that provides additional bypass air and additional thrust.

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Adamson 4,222,234 in view of Koff 4,080,785.
Adamson discloses a gas turbine engine 10 substantially as claimed, comprising: a fan section 11 including only a single fan blade row 31 in the fan section 11, with a non-rotatable stator row 38 immediately downstream of the single fan blade row; a splitter 22 downstream of the fan section at least partially defining a secondary flow path on a radially outer side and an inner flow path on a radially inner side and a leading edge of the splitter divides the secondary flow path from the inner flow path; and a rotor blade assembly RBA located at an inlet I to the inner flow path including a plurality of rotor blades, wherein the plurality of rotor blades is immediately downstream of the inlet and the inlet is partially defined by the leading edge of the splitter and the stator row 38 is immediately upstream of the rotor blade assembly; and an upstream most stator UMS in the inner flow path includes a plurality of vanes located downstream of the plurality of rotor blades.
Note the annotated figure below.


    PNG
    media_image4.png
    935
    840
    media_image4.png
    Greyscale

However, Adamson does not disclose that the rotor blade assembly RBA is a variable pitch rotor blade assembly.

Koff shows a gas turbine engine 10, comprising a fan section 20 (the portion of 20 extending from 14 to stator SVR) including a fan blade row 34, a splitter S downstream of the fan section at least partially defining a secondary flow path 52 on a radially outer side and an inner flow path near 50 on a radially inner side, and a leading edge L1 or L2 or L3 of the splitter divides the secondary flow path from the inner flow path, with a variable pitch rotor blade assembly 40 located at an inlet I to the inner flow path including a plurality of variable pitch rotor blades near 40, wherein the plurality of variable pitch rotor blades is immediately downstream of the inlet and the inlet is partially defined by the leading edge of the splitter. The variable pitch rotor blades are provided for the purpose of allowing various settings of pitch of the fan blades 40 to result in increases or decreases of the quantity of air drawn through the splitter per revolution.

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to form the rotor blade assembly RBA of Adamson such that it is a variable pitch rotor blade assembly, as taught by Koff, for the purpose of allowing various settings of pitch of the fan blades to result in increases or decreases of the quantity of air drawn through the splitter per revolution.

Claim 30, as far as it is definite and understood, is rejected under 35 U.S.C. 103 as being unpatentable over Koff 4,080,785 in view of Sheridan 2009/0090096 (interpretation II). Koff discloses a gas turbine engine 10 substantially as claimed, comprising: a fan section (the portion of 20 extending from 14 to stator SVR) including an upstream fan blade row 34, an intermediate stator row 38, and a downstream stator row SVR; a splitter S downstream of the fan section at least partially defining a secondary flow path 52 on a radially outer side and an inner flow path near 50 on a radially inner side and a leading edge L1, L2, or L3 of the splitter divides the secondary flow path from the inner flow path. Note that since the splitter separates the secondary flow path 52 from the inner flow path near 50, the leading edge L1 of the splitter divides the secondary flow path from the inner flow path, as some flow can collect in the recess formed by L1. The leading edge L2 of the splitter divides the secondary flow path from the inner flow path, as flow will be directed axially along the outer periphery of the splitter S. The leading edge L3 of the splitter divides the secondary flow path from the inner flow path, as flow will be directed axially along the outer periphery of the splitter S. A variable pitch rotor blade assembly 40 is located at an inlet shown globally as I to the inner flow path including a plurality of variable pitch rotor blades 40, wherein the plurality of variable pitch rotor blades is immediately downstream of the inlet and the downstream stator row 42 and the inlet is partially defined by the leading edge of the splitter and the stator row 42 is immediately upstream of the variable pitch rotor blade assembly. Claim 30, line 11 recites “a leading edge of the splitter”, and does not require that the leading edge of the splitter is the most upstream portion of the splitter. Any of the three regions L1, L2, and L3 read on the claimed leading edge which may be considered as the leading edge. 

To the extent that Koff does not disclose that the plurality of variable pitch rotor blades is immediately downstream of the inlet I, the claim limitation “immediately downstream of the inlet” is construed as there being no intervening elements between the leading edge L3, L2, or L1 of the splitter S and variable pitch rotor blades.

 It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to form the gas turbine engine of Koff to remove the stator 42 of Koff, if the supplemental flow modulation effect of stator 42 is not desired, as it has been held that omission of an element and its function is obvious if the function of the element is not desired. This modification results in the plurality of variable pitch rotor blades being immediately downstream of the inlet I, the inlet being partially defined by a leading edge L3 of the splitter. See Ex parte Wu, 10 USPQ 2031 (Bd. Pat. App. & Inter. 1989); In re Larson, 340 F.2d 965, 144 USPQ 347 (CCPA 1965); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975); and MPEP 2144.04(II)(A). Note that this modification results in an upstream most stator 44 in the inner flow path includes a plurality of vanes located downstream of the plurality of variable pitch rotor blades 40.

However, the modified gas turbine engine of Koff does not disclose that the upstream fan blade row 34 is separated from a downstream fan blade row by the intermediate stator row 38, with the downstream stator row SVR located downstream of the downstream fan blade row.

Sheridan shows gas turbine engine 10 comprising a fan section 12 including an upstream fan blade row 14A separated from a downstream fan blade row 14B by an intermediate stator row 18 and a downstream stator row 20 located downstream of the downstream fan blade row, for the purpose of providing a two stage fan section for the gas turbine engine that provides additional bypass air and additional thrust.

It would have been further obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to form the modified gas turbine engine of Koff such that the upstream fan blade row 34 is separated from a downstream fan blade row by the intermediate stator row 38, with the downstream stator row 42  located downstream of the downstream fan blade row, as taught by Sheridan, for the purpose of providing a two stage fan section for the gas turbine engine that provides additional bypass air and additional thrust.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher Verdier whose telephone number is (571)272-4824. The examiner can normally be reached Monday-Friday 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowksi can be reached on 571-270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Christopher Verdier/Primary Examiner, Art Unit 3745                                                                                                                                                                                                   
/David E Sosnowski/SPE, Art Unit 3745